Mr. Justice MacLeary
delivered the opinion of the court.
Having- heard and considered this appeal, which has been taken by Mercedes Duperón, from a decision of the Registrar of Property of Mayagüez, refusing to enter a notice of attachment ;
Finding that in an action prosecuted, before the municipal court of Mayaüez, by Mercedes Duperón y Diblan v. Eladio, Cristina and Magdalena Pardo y Echevarria, for the collection of money, the entire right, title and interest which the defendants might have in a house built of stone and wood, and the lot on which it is built, were attached as belonging to said defendants, under the description made of said property in the proceedings of attachment;
Finding that after an order had been issued in duplicate by the marshal of the aforesaid court, to the Registrar of Property of Mayagiiez directing the latter to enter a notice of an attachment made by the marshal, the said registrar refused to enter such notice, for the reasons stated in the following note:
'‘The entry of the notice of attachment referred to in the foregoing document, is not allowed on account of the defect that the property attached thereby, has not been recorded in the name of the defendants nor in the name of any other person; but a cautionary notice *60has been entered in favor of Tomás Tolosa; and instead of the entry requested, another entry, for 120 days, which are to he counted from this date, has been made on folio 102 of volume 73 of this city, property No. 3455, entry letter C. Mayagiiez, 23d of December, 1908.” (Signed) Dr. Joaquín Servera Silva, Registrar.”
Finding that from the decision above quoted, an appeal has been taken to this Supreme Court in the manner prescribed by the Law of March 1, 1902, relating- to appeals taken from decisions of the registrars of property.
Concluding that section 92 of the Rules for the Execution of the Mortgage Law, on prescribing the manner in which a cautionary notice of any attachment of real estate or property rights in real estate, ordered in a criminal or civil action shall be entered in the register of property, provides in rule two, that if the ownership of the property attached does not appear to 'have been recorded in the register of property, the entry of the notice of attachment shall be suspended and instead of the same, a cautionary notice of the suspension of the same, shall be entered, because said defect is capable of correction.
Concluding that the provision above mentioned has not been repealed — as is alleged by the appellant — by the act to secure the effectiveness of judgments approved March 1,1902; for, although section nine of the said act provides that the attachment of real estate and the prohibition to alienate the same, shall be effected by recording same in the register of property and notifying the defendant thereof with the formalities prescribed by the aforesaid section, said provision is not in conflict with rule two of section 92 of the regulations for the execution of the Mortgage Law, and, therefore, does not repeal said rule, but must be construed in harmony with the same — that is to say, it must be undestood to mean that the entry of the attachment must be made subject to the provisions of the Mortgage Law and its regulations.
The decision of the Registrar of Property of Mayagiiez, of the 23d of December, 1908, by which said registrar refuses to *61enter the notice of attachment referred to and which has given rise to this appeal, is hereby affirmedand upon returning the documents presented in this case let a certified copy of this decision be transmitted to the said registrar, for such purposes as may be proper.

Affirmed.

Justices Hernández, Pigueras and Wolf concurred.
Mr. Chief Justice Quinones did not take part in the decision of this case.